                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JOHN P. GREINER, JR.,

      Plaintiff,                                       Case No. 14-cv-13979
                                                       Hon. Matthew F. Leitman
v.

CHARTER COUNTY OF
MACOMB, MICHIGAN aka
MACOMB COUNTY, et al.,

      Defendants.
_______________________________________________________________________/

                        ORDER DENYING PLAINITFF’S
                   MOTION FOR RECONSIDERATION (ECF #158)

      By an Opinion and Order dated September 11, 2017 (ECF #117) and a second

Opinion and Order dated November 13, 2017 (ECF #138), this Court granted summary

judgment in favor of Defendants and against Plaintiff John Greiner on all of Greiner’s

claims. Greiner filed eight motions for reconsiderations (ECF ## 118, 119, 121, 122, 125,

126, 128, 129), and the Court entered orders denying them all (ECF ## 124, 127, 131). The

Court subsequently entered a final judgment against Greiner (ECF #139), and Greiner

thereafter filed a Notice of Appeal. (ECF #140.)

      With his appeal still pending, Greiner returned to this Court and filed a motion for

relief from judgment under Rule 60(b)(3) of the Federal Rules of Civil Procedure. (ECF

#155.) Because Greiner had filed a Notice of Appeal from the Court’s final judgment, this

Court lacked jurisdiction to grant relief under Rule 60(b). See Pickens v. Howes, 549 F.3d

377, 383 (6th Cir. 2008). Accordingly, this Court denied Grenier’s motion. (ECF #157).

                                            1
Furthermore, this Court indicated that, in the event of a remand, this Court would not grant

Grenier’s motion for relief from judgment because the motion presented no new basis on

which to disturb the judgment entered against Greiner. (Id. at Pg. ID 9990.)

       On November 30, 2018, Grenier filed another motion for reconsideration from

judgment “based on fraud on the court.” (ECF #158.) Motions for reconsideration are

governed by Local Rule 7.1(h). That rule provides:

              Generally, and without restricting the Court's discretion, the
              Court will not grant motions for rehearing or reconsideration
              that merely present the same issues ruled upon by the Court,
              either expressly or by reasonable implication. The movant
              must not only demonstrate a palpable defect by which the
              Court and the parties and other persons entitled to be heard on
              the motion have been misled but also show that correcting the
              defect will result in a different disposition of the case.

E.D. Mich. Local Rule 7.1(h)(3).

       The Court has reviewed Greiner’s motion and concludes that he has not met this

standard. Greiner has once again failed to persuade the Court that its earlier Opinions and

Orders (ECF ##117, 138) contain palpable defects, or that correction of any of the alleged

defects would result in a different disposition. Accordingly, Greiner’s motion (ECF #158)

is DENIED.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: December 10, 2018




                                             2
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 10, 2018, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           3
